FRICK, C. J.
I concur. At first blush I was inclined to the opinion that the plaintiff was not in a position to successfully avail itself of the claim that the tax in question, in a strict legal sense, constituted double taxation. After much reflection, however, and with some hesitation, I have become convinced that under the peculiar provisions of our Constitution, which are quoted by Mr. Justice McCarty, the tax in question does constitute double taxation. If that conclusion be sound, then must it follow that the defendant may not retain the amount sued for in this action.